DETAILED ACTION
Status of the Application
The amendment filed on 6/28/2022 has been entered. The following has occurred: Claims 1, 5, 6, 8, 9, 13, 14, and 16-18 have been amended; Claim 19 has been added. 
Claims 1-19 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Priority Objection is maintained. 
35 U.S.C. 101 Rejection is maintained in light of the amended claim limitations. 
35 U.S.C. 103 Rejection is withdrawn in light of the amended claim limitations. 
Priority
The present application claims priority to Provisional Application 62/520,470, filed on 6/15/2017.
The Office acknowledged the certified copy of SG10201710765X was filed on 12/22/20217, however, only submitted 4 pages of the Specification out of the total 17 pages of the Specification indicated. The Applicant respectfully request for the missing pages of the Specification for the certified copy of SG10201710765X, filed on 12/22/2017, to be acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Singapore on 12/22/2017. It is noted, however, that applicant has not filed a certified copy of the SG10201710765X application as required by 37 CFR 1.55. That is, the certified copy of SG10201710765X application listed 17 pages for the Specification, however, only 4 pages of the Specification is filed. 
The present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-8 are directed to a method (i.e. a process), claims 9-16 are directed to a device (i.e. a machine), and claim 17 is directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 17, which is representative of independent claims 1 and 9, have been denoted with letters by the Examiner for easy reference. The bold language of claim 17 recites a judicial exception as explained further below:
A system, the system comprising: one or more processor; and one or more non-transitory memory comprising a plurality of program instructions which, when executed by the one or more processors, cause the one or more processors to;
receive input parameters associated with a plurality of target geographical areas and a reference geographical area, wherein the input parameters are generated based on payment card transaction data originating from the plurality of target geographical areas and the reference geographical area; 
generate a logistic regression model based on the input parameters generated based on the payment card transaction data, wherein the logistic regression model is configured to output a plurality of target composite scores for the plurality of target geographical areas, and wherein a respective target composite score for a respective target geographical area corresponds to a probability of one or more development activities being implemented in the respective target geographical area;
identify a candidate geographical area from the plurality of target geographical areas using the logistic regression model, wherein identify the candidate geographical area comprises match the candidate geographical area to the reference geographical area based on the plurality of target composite scores; and
determine one or more first activities for the candidate geographical area based on an outcome of said one or more first activities in the reference geographical area, wherein the one or more first activities are at least a subset of the one or more development activities.
The highlighted portions of limitations [B]-[E] above recite steps of determining a development for an area based on payment card transaction data (i.e. sales activities or human behaviors) in comparison between reference geographical area and target geographical area, which is commercial interactions and business relation, that falls under “Certain Methods of Organizing Human Activity.” Additionally, the highlighted portions also recite steps of identifying a candidate geographical area from the target geographical area matching based on scores, which covers concepts performed in the human mind (e.g., including observation, evaluation, judgement, or opinion), that falls under “Mental Processes,” of the abstract idea groupings articulated in the 2019 PEG. Lastly, under the broadest reasonable interpretation, the steps of generating a logistic regression model to output scores and identifying a candidate geographical area using the outputted scores, is using mathematical formulas or equations for calculation, which falls under “Mathematical Concepts” of the abstract idea groupings articulated in the 2019 PEG.
Under the broadest reasonable interpretation, other than the computing system, processor, non-transitory memory , and database (claim 9), the claims 1, 9, and 17 recite a process for receiving payment card transaction information associated with target geographic areas and reference geographical area, from a stored record; generating a logistic regression model based on the payment card transaction information and output a score for respective geographical area; identifying a candidate geographical area using the logistic regression model and scores, and determine a development activity based on outcome of previously development activity in the reference geographical area. This is no different than evaluation or judgement for a person such as government agent or analyst to identify whether an area would be suited for investment and development by comparing with references of similar geographical area with prior outcome from development, these information are commonly retrieved and determined by a person (e.g., government agent, analyst of developers or etc.) for arranging plans to develop the area (as described in App. Specification para. [0004]-[0005], “City development is a costly task. It is not trivial to decide where best to invest money for city development. Government agencies for all countries invest in infrastructure development and make strategies for both short and long terms. These strategies may include redevelopment of a city's infrastructure in terms of residential/commercial/pubic properties to convert a normal city to a smart city, or development of city outskirts and undeveloped areas, etc.). Such analysis or determination for an area to be developed and studied by an interested group of people, has been well-practiced human activity performed by humans for hundreds of years before the invention of computer systems. Therefore, these steps are an abstract idea that are a certain method of organizing human activity, a mental process, and a mathematic concept. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of computing device with “one or more processor,” “non-transitory memory,” and “database” (claim 9) to perform generic computer functions (receive, generate, identify, and determine information). The computer in the steps is recited at a high-level of generality (i.e., as a generic memory and processor performing generic computer function for executing computer program instructions; See Applicant’s Specification at least at paragraphs [0080]-[0089] and Figure 8) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
Additionally, the function of limitation [B]-[E] are step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component.  The claim as a whole merely describes how to generally “apply” the concept for determining a development for an area (as described in App. Abstract). Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. 
Dependent claims 2-8 and 10-19 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 10 further recite additional information regarding the input parameters associated with the plurality of target geographical areas comprise data from a first time period and the input parameters associated with the reference geographical area comprise data from a second time period before the first time period, which does not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 3 and 11 further recite additional steps of standardizing and normalizing the input parameters, however, the steps do not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. That is, the steps of standardizing and normalizing of the input parameter described in the Specification paragraph [0050] merely applies the instruction for the standardization and normalization to be implemented on a computer as tool to perform the abstract idea. Further, under the broadest reasonable interpretation, the steps of standardizing and normalizing of input parameters can be performed by human mind or with a pen and paper. Accordingly, the dependent claims are ineligible.
Dependent claims 4 and 12 further recite additional information regarding input parameters information comprising one or more of merchant-based spending matrices, affluence indicators of residents, and lifestyle indicators of residents of the target geographical areas and reference geographical area., which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5-7 and 13-15 further recite limitations of determining target and reference composite scores and identifying the candidate geographical area based on the target composite scores and reference composite score, determining a ranking, and generating the logistic regression model based on the set of distinguishing parameters, which are steps that can be performed by a human mind such as evaluation and judgement, previously stated in the independent claims above. The additional steps do not change the abstract idea of the independent claims and no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 8 and 16 further recite additional information of the development activity to comprise an infrastructure improvement and possible outcome of success. 
Dependent claim 18 further recites additional description for the infrastructure systems, which does not change the functional steps of the independent claim nor changes the abstract idea of the independent claim. No additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible.
Dependent claim 19 further recites additional description for installing infrastructure systems, which does not change the functional steps of the independent claim nor changes the abstract idea of the independent claim. No additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Remarks
Priority
	The Applicant’s remarks state “Applicant plans to submit a certified copy of Singapore Patent Application SG10201710765X in its entirety, along with a grantable petition for delayed filing and the petition fee.” However, the certified copy of Singapore Patent Application SG10201710765X in its entirety has not been filed, therefore, the priority of the application is still at question and the application does not claim priority to the Singapore Patent Application SG10201710765X filed on 12/22/2017. 

35 U.S.C. 101 Rejection
	The Applicant’s remarks are fully considered however is directed to amended claim limitations and is deemed moot.   
	On page 14, the Applicant asserts the 2106 of the MPEP fail to encompasses the amended claim limitations. Furthermore, the Applicant argues the claim limitations bear little resemblance to the examples described in 2106(a)(2)(II)(B) of the MPEP. The Examiner finds the remarks to be unpersuasive. The Examiner refers the Applicant to review "Advanced Module PowerPoint Slides" under 35 U.S.C. 101 Examination Guidance and Training Materials from ptoweb.uspto.gov, on page 15, notes: “For abstract ideas, Prong One represents a change in procedure from prior guidance, in that examiners now use the enumerated groupings of abstract ideas from the 2019 PEG to identify abstract ideas. In particular, examiners are no longer to use the document entitled “Eligibility Quick Reference Sheet Identifying Abstract Ideas” when determining whether a claim recites an abstract idea. Reliance on the Abstract Ideas QRS has resulted in inconsistent subject matter eligibility determinations across different art units and technology fields and has exaggerated imbalances in the body of precedent. Under the 2019 PEG, examiners will now rely on the groupings of abstract ideas in the 2019 PEG as their primary tool for identifying abstract ideas.” 
	Furthermore, on page 15, the Applicant asserts: 
	“Third, the limitations of claims 1, 9, and 17, as now amended, do not fall within the mental processes grouping. In particular, the Examiner identified the limitations of "identifying a candidate geographical area from the target geographical area matching from logistical regression model" of claims 1, 9, and 17 as falling within this grouping. (See Office Action, page 6). However, as noted in § 2106.04(a)(2)(ll) of the MPEP, claims "do not recite a mental process when they do not contain limitations that can practically be performed in the human mind." With respect to amended claims 1, 9, and 17, it is clear that a human mind cannot perform: generating a logistic regression model based on the input parameters generated based on the payment card transaction data, wherein the logistic regression model is configured to output a plurality of target composite scores for the plurality of target geographical areas, and wherein a respective target composite score for a respective target geographical area corresponds to a probability of one or more development activities being implemented in the respective target geographical area; and identifying, by the at least one computing device, a candidate geographical area from the plurality of target geographical areas using the logistic regression model, comprising matching the candidate geographical area to the reference geographical area based on the plurality of target composite scores.” (original bold emphasis from the remarks)
The Examiner respectfully disagrees. The Applicant fails to evidence or reason why a human mind cannot perform the above-mentioned steps without the need of computer devices. That is,  the Applicant asserts before the invention of computer systems, a human or ordinary person is not able to generate or develop a logistic regression model based on payment card transaction record, and before the invention of computer system, a person (human mind) cannot perform steps of identifying target area applying logistic regression model for matching candidate geographical area to the reference geographical area. The Examiner respectfully disagrees. A person or human have been and able to develop logistic regression model for the comparison based on input information, such as payment card transaction records, and identify the geographic area to develop based on the logistic regression model of matching/comparing of candidate geographical areas.
On pages 16-17, the Applicant recites the amended claim limitations and asserts:
“The recitations in the amended claims (e.g., generating a logistic regression model based on the input parameters generated based on the payment card transaction data, wherein the logistic regression model is configured to output a plurality of target composite scores for the plurality of target geographical areas, and wherein a respective target composite score for a respective target geographical area corresponds to a probability of one or more development activities being implemented in the respective target geographical area) clearly apply or use the alleged abstract idea in a meaningful way and encompass more than generally linking the use of the judicial exception to a particular technological environment.”
The Applicant’s assertion is conclusory statement that fails to specifically point out why or how the recitations in the claims are applied to the alleged abstract idea in a meaningful way other than generally linking the use of the judicial exception to a particular technological environment. Accordance to 2106.05(f) Mere Instruction to Apply An Exception (see insert below for easy reference), 
“Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art").”
See MPEP 2106.05(f)(1), Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
As a result, the Examiner asserts that, in light of the applicant’s specification (see Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see Genetic Techs. Ltd. v. Merial L.L.C., 2016 WL 1393573, at *5 (Fed. Cir. 2016) (inquiring into “the focus of the claimed advance over the prior art”)), the claimed invention does not lie with the improvement of a technology, identifying and resolving an issue that arose from the technology, or that the claimed invention is “deeply rooted in the technology”, but that the claimed invention is directed towards the abstract idea of determining a development for an area (as described in App. Abstract) and merely utilizing generic computing devices (see Applicant Specification at least at paragraphs [0080]-[0089] and Figure 8). The Examiner finds the assertions to be unpersuasive.
In addition to the newly added claim 19 merely adds the additional detail to the intention of installing one or more infrastructure systems within the candidate geographical area, however, the claims do not describe the structure for or how the one or more infrastructure systems are installed as part of the computer system. 
On pages 17-18, the Applicant’s assertion is conclusory statement that fails to specifically point out why the amended claim limitations are not “well-understood, routine, conventional activity in the field.” In step of the 101 rejection above, the claim limitations and elements are considered insignificant under 2A and same analysis is applied in step 2B, determining the steps functions are applied on a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f).  Therefore, the remark is found to be unpersuasive. See 101 rejection above for complete analysis. 

35 U.S.C. 103 Rejections
	The Applicant’s remarks are fully considered and in light of the amended claim limitations, the 103 rejection is withdrawn. 
The closest prior art found are:
	Zhao (US 20170161755 A1) is directed to systems and methods for determining economic impact of an event within a geographic area. The method generates a reference model from the historical transaction data records the models a reference number of active accounts and active merchants within a reference geographic area during a period of time associated with the reference event occurring in the geographic area. The method further includes determining a predicted number of active accounts and active merchants within the target geographic area using the reference model, and determining a predicted consumer spend using a predicted spend model. The method also includes generating an economic impact report including the consumer spend, see para. [0033]. Further in Zhao para. [0028] and [0032] disclosing to determine two geographical areas are substantially similar may include any number of statistical or mathematical function that allow the at least two geographic areas to be statistically compared.  In Fig. 7 steps 1-3 of system does A/B analysis disclosing quantify geographies globally which is calculating a score for geographical area. 
	Unser (US 20150161741 A1), is directed system and method of predicting periodic payment from the generated predictive model, which the predictive model is a logistic regression model, and specifically teaches the generating of logistic regression model based on input parameters of payment card transaction data, see para. [0043] and [0047]. 
However, the combination of the above references does not explicitly teach generating a logistic regression model based on the input parameters generated based on the payment card transaction data, wherein the logistic regression model is configured to output a plurality of target composite scores for the plurality of target geographical areas, and wherein a respective target composite score for a respective target geographical area corresponds to a probability of one or more development activities being implemented in the respective target geographical area.
Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. 
The prior art of record neither anticipates nor fairly and reasonably teach the independent claims 1, 9, and 17.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C./Examiner, Art Unit 3689        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.